 Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 1 of 11 Page ID #:735



1 Robert Tauler (241964)
  rtauler@taulersmith.com
2
  Valerie Saryan (SBN 297115)
3 vsaryan@taulersmith.com
  TAULER SMITH LLP
4
  626 Wilshire Blvd., Suite 510
5 Los Angeles, California 90017
  Tel. (213) 927-9270
6
7 Attorneys for Defendants
  Kyle Oreffice and Give Back Media, LLC
8
9
                              THE UNITED STATES DISTRICT COURT
10
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12
      ARYA TOUFANIAN, an individual,           Case No. 2:19-cv-07934-DMG-SS
13
             Plaintiff,                        DEFENDANTS’ ANSWER TO FIRST
14
                                               AMENDED COMPLAINT
15           v.
16
      KYLE OREFFICE, an individual,
17    GIVE BACK MEDIA, LLC, a Georgia
      limited liability company; and DOES 1-
18
      10,
19
             Defendants.
20
21
22
23
24
25
26
27
28


     Answer to First Amended Complaint             Case No. 2:19-cv-07934-DMG-SS
 Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 2 of 11 Page ID #:736



 1          Defendants KYLE OREFFICE (“Oreffice”) and GIVE BACK MEDIA LLC (Give
 2 Back Media”) (collectively, “Defendants”) answer the operative First Amended
 3 Complaint (“Complaint”) of Plaintiff ARYA TOUFANIAN (“Plaintiff”), which is
 4 subject to the Court’s Order on Defendants’ Motion to Dismiss the First Amended
 5 Complaint (ECF 43) pursuant to Plaintiff’s Notice Regarding Order on Defendants’
 6 Motion to Dismiss the First Amended Complaint dated July 23, 2021 (ECF 44).
 7                                JURISDICTION AND VENUE
 8          1.     Defendants lack knowledge and information sufficient to form a belief about
 9 the truth of the allegation that Plaintiff is a citizen of Washington, D.C. Defendants deny
10 that Kyle Oreffice is a citizen of North Carolina. Defendants admit that Give Back Media
11 LLC was registered to conduct business under and was domiciled in the State of Georgia
12 with its principal place of business therein. Except as otherwise admitted, Defendants deny
13 each remaining allegation in paragraph 1.
14          2.     Denied.
15          3.     Denied.
16                                           PARTIES
17          4.     Defendants lack knowledge and information sufficient to form a belief about
18 the truth of the allegation that Plaintiff is an individual residing and domiciled in
19 Washington, District of Columbia. Defendants deny each remaining allegation in
20 paragraph 4.
21          5.     Defendants admit that Kyle Oreffice was an owner and executive officer of
22 Give Back Media LLC until it was administratively dissolved. Defendants deny each
23 remaining allegation in paragraph 5.
24          6.     Admitted.
25          7.     Does not require a response.
26          8.     Does not require a response.
27          9.     Does not require a response.
28


     Answer to First Amended Complaint                Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 3 of 11 Page ID #:737



 1                                       GENERAL ALLEGATIONS
 2          10.    Defendants lack knowledge and information sufficient to form a belief about
 3 the truth of the allegation that Plaintiff is engaged in the business of providing stock trading
 4 information and other data and methods to individual and business customers and that
 5 Plaintiff operates several stock information businesses, including through the Instagram
 6 page @sensastocks. Defendants deny each remaining allegation in paragraph 10.
 7            Kyle Oreffice’s Alleged Defamatory Publications about Toufanian on
 8                                       Quantumstocktrading.com
 9          11.    Denied.
10          12.    Defendants lack knowledge and information sufficient to form a belief about
11 the truth of the allegations in paragraph 12 and on that basis denies the same.
12          13.    Defendants      admit    that   Exhibit    1   shows    a   page    with   the   url
13 quantumstocktrading.com and an article titled “The Douche of Wall Street: How Arya
14 Toufanian Scams Innocent Investors.” Defendants lack knowledge and information
15 sufficient to form a belief about the truth of the allegations in paragraph 13 concerning
16 content on the site’s homepage. Defendants deny that they published or made the identified
17 statements on quantumstocktrading.com that are alleged in paragraph 13. Defendants deny
18 each remaining allegation in paragraph 13.
19          14.    Denied.
20          15.    Denied.
21          16.    Denied.
22          17.    Denied.
23          18.    Defendants lack knowledge and information sufficient to form a belief about
24 the truth of the allegations in paragraph 18 and on that basis denies the same.
25          19.    Denied.
26          20.    The allegations in paragraph 20 do not require a response because the Court
27 dismissed without leave to amend “Toufanian’s libel per se and liber per quod claims based
28 on Instagram posts for the @MalibuDogHotel handle.” (ECF 43 at 10). If Defendants are


     Answer to First Amended Complaint                       Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 4 of 11 Page ID #:738



 1 still required to respond to the allegations in paragraph 20, Defendants deny each allegation
 2 in paragraph 20.
 3 Kyle Oreffice’s Alleged Defamatory Publications about Toufanian on Facebook and
 4                                               Instagram
 5          21.    Defendants admit that Exhibit 2 shows a Facebook post with the date July 13
 6 and denies each of the remaining allegations in paragraph 21.
 7          22.    Denied.
 8          23.    Denied.
 9          24.    Denied.
10          25.    Defendants lack knowledge and information sufficient to form a belief about
11 the truth of the allegations in paragraph 25, and on that basis denies all allegations.
12                                          FIRST CLAIM FOR RELIEF
13                                       (Libel Per Se against all Defendants)
14          26.    This paragraph realleges facts for which further response is not required. To
15 the extent that this paragraph contains factual allegations, Defendants deny them.
16          27.    Denied.
17          28.    Denied.
18          29.    Defendants lack knowledge and information sufficient to form a belief about
19 the truth of the allegations in paragraph 29 and on that basis denies the same.
20          30.    Defendants lack knowledge and information sufficient to form a belief about
21 the truth of the allegations in paragraph 30 and on that basis denies the same.
22          31.    Denied.
23          32.    Denied.
24          33.    Denied.
25          34.    Denied.
26          35.    Denied.
27          36.    Denied.
28          37.    Denied.


     Answer to First Amended Complaint                     Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 5 of 11 Page ID #:739



 1          38.    Denied.
 2          39.    Denied.
 3          40.    Denied.
 4          41.    Denied.
 5                                 SECOND CLAIM FOR RELIEF
 6                             (Libel Per Quod against all Defendants)
 7          42.    This paragraph realleges facts for which further response is not required. To
 8 the extent that this paragraph contains factual allegations, Defendants deny them.
 9          43.    Denied.
10          44.    Denied.
11          45.    Defendants lack knowledge and information sufficient to form a belief about
12 the truth of the allegations in paragraph 45, and on that basis denies the same.
13          46.    Denied.
14          47.    Denied.
15          48.    Denied.
16          49.    Denied.
17          50.    Denied.
18          51.    Denied.
19          52.    Denied.
20          53.    Denied.
21          54.    Denied.
22          55.    Defendants lack knowledge and information sufficient to form a belief about
23 the truth of the allegations in paragraph 55, and on that basis denies the same.
24          56.    Denied. Defendants lack knowledge and information sufficient to form a
25 belief about the truth of the allegation that multiple persons contacted Plaintiff to tell him
26 that Defendants’ publications are the reason they did not want to retain Plaintiff’s services,
27 and on that basis, denies the same. Defendants deny each remaining allegation in paragraph
28 56.


     Answer to First Amended Complaint                 Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 6 of 11 Page ID #:740



 1          57.    Defendants lack knowledge and information sufficient to form a belief about
 2 the truth of the allegations in paragraph 57, and on that basis denies the same.
 3          58.    Denied.
 4          59.    Denied.
 5          60.    Denied.
 6          61.    Denied.
 7                                   THIRD CLAIM FOR RELIEF
 8    (Unfair Competition in Violation of Cal. Bus. & Prof. Code § 17200 et seq. against
 9                                        all Defendants)
10          62.    This paragraph realleges facts for which further response is not required. To
11 the extent that this paragraph contains factual allegations, Defendants deny them.
12          63.    Denied.
13          64.    Denied.
14          65.    Denied.
15          66.    Defendants lack knowledge and information sufficient to form a belief about
16 the truth of the allegations in paragraph 66, and on that basis denies the same.
17          67.    Denied.
18          68.    Denied.
19          69.    The allegations in paragraph 69 do not require a response because the Court
20 dismissed Plaintiff’s “UCL claim based on any act besides defamation” (ECF 43 at 10). If
21 Defendants are still required to respond to the allegations in paragraph 20, Defendants deny
22 each allegation in paragraph 69.
23          70.    Denied.
24          71.    Denied.
25          72.    Denied.
26          73.    Denied.
27          74.    Denied.
28          75.    Denied.


     Answer to First Amended Complaint                 Case No. 2:19-cv-07934-DMG-SS
 Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 7 of 11 Page ID #:741



 1                                             DEFENSES
 2          76.    Without assuming the burden of proof where it otherwise lies with Plaintiff,
 3 Defendants allege the following separate and distinct general defenses and affirmative
 4 defenses to the operative Complaint. Defendants reserve the right to assert additional
 5 defenses in the future that are unknown, or learned in the litigation process or discovery.
 6                                            First Defense
 7                                (Failure to join indispensable party)
 8          77.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to
 9 join an indispensable party.
10                                           Second Defense
11                    (Failure to state a claim upon which relief may be granted)
12          78.    Plaintiff’s claims are barred, in whole or in part, because it has failed to state
13 a claim for which relief can be granted.
14                                            Third Defense
15                                              (Privilege)
16          79.    Plaintiff’s claims are barred, in whole or in part, because the alleged
17 statements made by Defendants are privileged.
18                                           Fourth Defense
19                                             (No Malice)
20          80.    Plaintiff’s claims are barred, in whole or in part, because Defendants did not
21 act with malice.
22                                            Fifth Defense
23                                           (Unclean Hands)
24          81.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean
25 hands.
26                                            Sixth Defense
27                                          (Lack of Standing)
28


     Answer to First Amended Complaint                    Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 8 of 11 Page ID #:742



 1          82.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks
 2 standing to bring forth its claims.
 3                                          Seventh Defense
 4                                         (Lack of Causation)
 5          83.    Plaintiff’s claims are barred, in whole or in part, because Defendants did not
 6 directly or proximately cause or contribute to any injury or damage alleged by Plaintiff.
 7                                           Eighth Defense
 8                                       (Speculative Damages)
 9          84.    Plaintiff’s claims are barred, in whole or in part, because any damages claimed
10 by Plaintiff are speculative.
11                                           Ninth Defense
12                                        (Intervening Causes)
13          85.    Plaintiff’s claims are barred, in whole or in part, because the damages claimed
14 by Plaintiff were caused by or made worse by intervening causes.
15                                           Tenth Defense
16                                               (Truth)
17          86.    Plaintiff’s claims are barred, in whole or in part, because all statements
18 allegedly made, if any, by or on behalf of Defendants concerning or referring to Plaintiff
19 were or are substantially true.
20                                          Eleventh Defense
21                                       (Statements of Opinion)
22          87.    Plaintiff’s claims are barred, in whole or in part, because the statements
23 alleged to be made by Defendants were not statements of fact, but mere opinions.
24                                          Twelfth Defense
25                                        (Failure to Mitigate)
26          88.    Plaintiff failed to mitigate or attempt to mitigate its damages, if in fact any
27 damages have been or will be sustained, and any recovery by Plaintiff must therefore be
28 barred or diminished.


     Answer to First Amended Complaint                     Case No. 2:19-cv-07934-DMG-SS
  Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 9 of 11 Page ID #:743



 1                                            Thirteenth Defense
 2                   (Uniform Single Publication Act – Cal. Civ. Code § 3425.3)
 3          89.    Under Cal. Civ. Code § 3425.3, Plaintiff is barred from having more than one
 4 cause of action for damages for libel or any other tort founded upon any single publication
 5 or exhibition or utterance.
 6                                            Fourteenth Defense
 7                                                  (Setoff)
 8          90.    Defendants are entitled to a setoff of any monies recovered by Plaintiff from
 9 third parties whom Plaintiff also asserted claims against for the same news articles, blog
10 posts, social media posts, and/or statements that are at issue in this action.
11                                            Fifteenth Defense
12                                          (Statute of Limitations)
13          91.    Plaintiff’s claims are barred by the statute of limitations which is one year
14 under California law.
15                                            Sixteenth Defense
16                                            (Improper Venue)
17          92.    Venue is improper because no party to this action resides or is domiciled in
18 this district or in the State of California.
19                                           Seventeenth Defense
20                                       (Waiver, Estoppel, or Laches)
21          93.    Plaintiff’s claims are barred, by one or more of the following doctrines:
22 waiver, estoppel, and laches.
23
24                                        PRAYER FOR RELIEF
25          WHEREFORE, Defendants pray for relief against Plaintiff on the complaint as
26 follows:
27          1.     That Plaintiff take nothing by the Complaint;
28          2.     That judgment dismissing the Complaint in its entirety, with prejudice;


     Answer to First Amended Complaint                         Case No. 2:19-cv-07934-DMG-SS
 Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 10 of 11 Page ID #:744



 1          3.     For an award to Defendants of attorneys’ fees, litigations expenses and costs
 2 to the maximum extent allowed by law;
 3          4.     For such other and further relief as the Court may deem just and proper.
 4
 5    Dated: August 12, 2021                 TAULER SMITH LLP
 6
 7                                           By: /s/Robert Tauler
 8                                           Robert Tauler, Esq.
 9                                           Attorneys for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Answer to First Amended Complaint                  Case No. 2:19-cv-07934-DMG-SS
 Case 2:19-cv-07934-DMG-SS Document 45 Filed 08/12/21 Page 11 of 11 Page ID #:745



 1                                   CERTIFICATE OF SERVICE
 2 Toufanian v. Oreffice, et al, Case No.: 2:19-cv-07934-DMG-SS
 3       I hereby certify that on August 12, 2021, copies of DEFENDANTS’ ANSWER TO
 4 FIRST AMENDED COMPLAINT were filed electronically through the Court’s
 5 CM/ECF system, and served by U.S. mail on all counsel of record unable to accept
 6 electronic filing.
 7
 8
 9                                          TAULER SMITH LLP
10                                          By: /s/Robert Tauler
11                                          Robert Tauler, Esq.
                                            Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Answer to First Amended Complaint               Case No. 2:19-cv-07934-DMG-SS
